Case 19-13448-VFP              Doc 622
                          Filed 06/06/19 Entered 06/07/19 12:32:17                                          Desc Main
                         Document      Page 1 of 3
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1


MORTON & CRAIG, LLC
John Morton, Esq.
                                                                                   Order Filed on June 6, 2019
110 Marter Avenue, Suite 301                                                       by Clerk
Moorestown, NJ 08057                                                               U.S. Bankruptcy Court
P: (856) 866-0100                                                                  District of New Jersey
Attorney for: Daimler Trust
Our File No.: 48877
JM-5630

Counsel to the Movant, Daimler Trust


In re:                                                                 Chapter 11

                                                                       Case No. 19-13448 (VFP)
ACETO CORPORATION, et al.,1
                                                                       (Jointly Administered)

                           Debtors.                                    Re: Docket No. 503



             ORDER GRANTING DAIMLER TRUST’S MOTION TO VACATE THE
                               AUTOMATIC STAY

            The relief set forth on the following pages, numbered two (2) through and including three
  (3), is hereby ORDERED.




   DATED: June 6, 2019




  1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
  follows: Aceto Corporation (0520); Aceto Agricultural Chemicals LLC (f/k/a Aceto Agricultural Chemicals
  Corporation) (3948); Aceto Realty LLC (7634); Rising Pharmaceuticals, LLC (f/k/a Rising Pharmaceuticals, Inc.)
  (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK Pharmaceuticals, LLC (2525); Arsynco, Inc.
  (7392); and Acci Realty Corp. (4433).
  25441/53
  06/06/2019 204381819.1
Case 19-13448-VFP               Doc 622      Filed 06/06/19 Entered 06/07/19 12:32:17                     Desc Main
                                            Document      Page 2 of 3
 Page:           2
 Debtors:        Aceto Corporation, et al.
 Case No.:       19-13448 (VFP)
 Caption:        Order Granting Daimler Trust’s Motion to Vacate the Automatic Stay



            Upon the motion (the “Motion”)2 of Daimler Trust for entry of an order vacating the

 automatic stay under section 362 of the Bankruptcy Code to allow Daimler Trust to sell the Motor

 Vehicle (defined below) leased by the Debtors; and it appearing that this Court has jurisdic tio n

 over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference to

 the Bankruptcy Court Under Title 11, as amended on September 18, 2012 (Simandle, C.J.); and

 this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

 Court having found that venue of this proceeding and the Motion in this district is proper pursuant

 to 28 U.S.C. §§ 1408 and 1409; and this Court having determined that notice of the Motion

 provided by the Daimler Trust was adequate and sufficient under the circumstances and that no

 other or further notice of the Motion need be provided; and this Court having determined that the

 legal and factual bases set forth in the Motion establish just cause for the relief granted herein, it

 is hereby

            ORDERED, ADJUDGED, AND DECREED THAT:

            1.       The Motion is GRANTED as set forth herein.

            2.       The automatic stay under section 362 of the Bankruptcy Code is hereby lifted for

 the sole purpose of permitting Daimler Trust to sell or otherwise dispose of the 2017 Mercedes-

 Benz E300, Vehicle Identification Number WDDZF4KB2HA072048 (the “Motor Vehicle”), as

 described in the Motion.

            3.       This Order shall be immediately effective and enforceable upon its entry.




 2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                           -2-
Case 19-13448-VFP        Doc 622      Filed 06/06/19 Entered 06/07/19 12:32:17               Desc Main
                                     Document      Page 3 of 3
 Page:       3
 Debtors:    Aceto Corporation, et al.
 Case No.:   19-13448 (VFP)
 Caption:    Order Granting Daimler Trust’s Motion to Vacate the Automatic Stay

        4.      This Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation of this Order.




                                                  -3-
